Citation Nr: 0503895	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  03-19 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel




INTRODUCTION

The veteran had active military service from May 1963 to May 
1967.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the claims of entitlement to service connection for 
PTSD, hearing loss, and tinnitus.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will provide notification if 
further action is required on the part of the appellant.  


REMAND

A remand is necessary because VA has a duty to assist the 
veteran in obtaining or confirming the unavailability of his 
active duty service medical records, which are not currently 
included in the record on appeal.  38 U.S.C.A. § 5103A(c) 
(West 2002).  VA must make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the VA.  38 U.S.C.A. § 5103A.  Whenever VA attempts to obtain 
records from a Federal department or agency, the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile.  38 U.S.C.A. § 5103A(b)(3).  In this case, 
only one fruitless attempt has been made to obtain the 
veteran's active duty service medical records.  Full 
compliance with the duty to assist includes VA's assistance 
in obtaining relevant records when the veteran has provided 
concrete data as to time, place, and identity of the health 
care provider.  Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  Therefore, a remand is necessary to further assist 
the veteran in another attempt to obtain his active duty 
service medical records.  

A remand would also allow the opportunity to inform the 
veteran of the evidence that is necessary to substantiate the 
claims, which evidence the claimant is to provide, which 
evidence the VA will attempt to obtain for the claimant, and 
the period of time in which the claimant is allowed to 
respond to notices.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112, 117-121 (2004); 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  A remand 
would also allow the opportunity to inform the veteran that 
he should provide any evidence in his possession that 
pertains to the claim.  VAOPGCPREC 1-2004 (February 24, 
2004).  

To ensure that VA has fulfilled its duty to assist and inform 
the veteran in the development of the claims, the case is 
remanded for the following development:  

1.  Obtain the veteran's available 
service medical records for his active 
duty period from May 1963 to May 1967, 
through official channels.  If the 
veteran's service medical records for 
this period cannot be obtained, obtain 
written confirmation of their 
unavailability, and inform the veteran of 
the records that could not be obtained, 
including the efforts made to obtain 
them.  Also inform the veteran that we 
will proceed to decide his appeal without 
these records unless he is able to 
present them.  Allow an appropriate 
period of time within which to respond.  

2.  After undertaking any development 
deemed essential, the issues of 
entitlement to service connection for 
PTSD, hearing loss, and tinnitus should 
be readjudicated based upon the entire 
evidence of record.  All pertinent law, 
Court decisions, and regulations should 
be considered.  If the claims remain in 
denied status, the veteran and his 
representative should be provided with a 
supplemental statement of the case, which 
includes notice of any additional 
pertinent laws and regulations that were 
used, and a full discussion of action 
taken on the veteran's claims.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  A reasonable 
period of time for a response should be afforded.  

Thereafter, if appropriate, the claims should be returned to 
the Board for further appellate review.   By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  




__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).  




